    Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

MARK FLORA                 §
                           §
Plaintiff,                 §
                           §
VS.                        §                CIVIL ACTION NO.:
                           §                4:19-CV-2328
TRANSOCEAN DRILLING (USA), §
INC., ET AL.               §
Defendants.                §


PLAINTIFF’S RESPONSE TO DEFENDANT GRAND ISLE SHIPYARD,
 LLC’S OBJECTIONS TO EVIDENCE ATTACHED TO PLAINTIFF’S
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


      Plaintiff files this response to Defendant Grand Isle Shipyard, LLC’s (GIS’s)

Objections to Evidence Attached to Plaintiff’s Response to Defendant’s Motion for

Summary Judgment.

                       I.   SUMMARY OF ARGUMENT

      For years, GIS has been falsely claiming that it did not load the Maggie A.

See GIS Motion for Summary Judgment p.12. (“…if GIS did in fact load the

cargo…”). However, after GIS’s charade was exposed (by evidence obtained from

other parties—not GIS), GIS’s corporate representative finally admitted that GIS

loaded the Maggie A.



                                        1
       Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 2 of 11




         During the deposition of GIS’s corporate representative, GIS further admitted

(a) it had a duty to load the Maggie A safely; (b) it breached its duty by creating an

unsafe condition aboard the Maggie A (pinch points); (c) it knew someone like

Plaintiff would be working in the very pinch points it created; and (d) Plaintiff’s

ability to avoid injury while working in GIS-made pinch points would be

compromised.1

         In fact, GIS admitted that it knew that people working within GIS-created

pinch points would have more difficulty avoiding falling objects (like a headache

ball). See Exhibit 1 at 40:20-41:7 (Schexnaydre Deposition). Nevertheless, GIS

created pinch points anyway. See Exhibit 1 at 43:13-15 (Schexnaydre Deposition).

Evidence developed shows that GIS has engaged in a pattern and practice of

neglecting safety concerns. See Exhibit 2 at 202:2-19 (Plaintiff’s Deposition). “Bone

Crusher” a GIS crane operator has practice of loading vessels during the “black of

night” without proper lighting. See Exhibit 2 at 202:2-19 (Plaintiff’s Deposition).

         GIS now objects to most of the evidence briefed above on various grounds,

each of which are baseless and/or waived and should be overruled.

II. GIS’s LATE-CLAIMED OBJECTIONS SHOULD BE OVERRULED
BECAUSE (A) GIS’S OBJECTIONS HAVE BEEN WAIVED AND (B) THE
            CLAIMED OBJECTIONS ARE BASELESS




1
    See Exhibit 1 at 34:18-21; 36:1-6; 36:10-13; 36:14-20; 40:20-41:7 (Schexnaydre Deposition).
                                                 2
     Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 3 of 11




    A. ADMISSIBILITY OF “BONE CRUSHER” TESTIMONY2 - PAGE/LINE 202:02-
       202:19

       Plaintiff agrees that “evidence of a person's character or character trait is not

admissible to prove that on a particular occasion the person acted in accordance with

the character or trait.” See FED. R. EVID. 404. However, it is well-settled that

evidence of prior bad acts is admissible for a variety of purposes, “such as

demonstrating either plan, motive or absence of mistake.” See Arita v. Stagg, 2013

WL 4551875, at *2 (M.D. La. Aug. 28, 2013) (emphasis added).

       The evidence in this case shows that GIS crane operators routinely loaded

vessels unsafely. See Exhibit 2 at 202:2-19 (Flora Deposition). The “Bone Crusher”

testimony and evidence is admissible on this basis alone. Moreover, the fact that a

GIS crane operator is called “Bone Crusher” is not character evidence—it is a

nickname.

       Additionally, Plaintiff’s statement is admissible to establish a habit (i.e. a

pattern and practice) of GIS crane operators to unsafely load vessels. See FED. R.

EVID. 406 (“Evidence of a person’s habit or an organization’s routine practice may

be admitted to prove that on a particular occasion the person or organization acted

in accordance with the habit or routine practice…). Further, the Court may admit


2
  Plaintiff has testified that “Bone Crusher” routinely loaded vessels unsafely (i.e. without adequate
lighting) in the dead of night and that it was likely that similar practice occurred here. Plaintiff
says nothing different in any other part of his testimony. GIS’s claims that Plaintiff later
contradicts this statement is false.
                                                  3
    Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 4 of 11




evidence of habit and routine practice regardless of whether it is corroborated or

witnessed. See Fed. R. Evid. 406 (“The court may admit this evidence regardless of

whether it is corroborated or whether there was an eyewitness.”).

      Plaintiff’s testimony that “Bone Crusher” routinely loaded vessels in the dead

of night without proper lighting is based on Plaintiff’s personal experiences with

“Bone Crusher” is admissible to prove habit. Plaintiff’s testimony does not need to

be corroborated and he did not need to witness GIS’s unsafe loading practices the

day GIS loaded the Maggie A.

      For these reasons, GIS’s objection to the “Bone Crusher” testimony should be

overruled.

   B. PLAINTIFF TESTIFIED AS TO WHY THE D-RING WAS IN A BLIND SPOT AND
      PINCH POINT – PAGE/LINE 166:16-166:20

      GIS’s claim that there is no evidence supporting Plaintiff’s contention that the

D-Ring was in a blind spot and pinch point is as false. Plaintiff’s testimony is replete

with support:

      13 Q All right. So why was it in a blind spot?
      14 A Well, that's a good question.
      15 Q Every once in a while I do one. Not often,
      16 though.
      17 A Yeah. It's a good question.
      18 I would like to know -- I would like to
      19 know that, too. I would like to know why it was in a blind
      20 spot.
      21 Q But how was it in blind spot? Could it have
      22 fallen off to the side of the Conex box?
      23 A Well, there's -- it's a box, there's four sides
                                           4
Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 5 of 11




 24 to it. And when you load it, there's an option, when you
 25 lower the cable, to allow the stinger to come alongside
 1 because this is a tall box.
 2 Q Right.
 3 A You see, it's as tall as the ceiling. The D-ring
 4 obviously has to come below that --
 5 Q Yes, and it was?
 6 A -- and it can go in any position to drop down to
 7 disconnect.
 8 Now, generally, whenever you drop that --
 9 it's a four-point sling, coming up to one stinger --
 10 Q Right.
 11 A -- off the -- off the --
 12 Q To one D-ring, you mean?
 13 A -- off the D-ring.
 14 Well, it might be four slings to a D-ring,
 15 or it could be four slings going to a single sling that
 16 goes to a D-ring.
 17 Q Yeah.
 18 A There's different assemblies.
 19 Anyway, when you let the cable down to
 20 disconnect, you have four options of where to place it.
 21 Q Oh. I see.
 22 A Why would you want to place it in the pinch point
 23 in the emergency walkway area, your area to -- your point
 24 of escape? Why would you want to work in your area of
 25 point of escape? Why wouldn't you want to work in the
 1 broad open, spacious area before or aft deck.
 2 Q I see what you're saying. So whoever -- whoever
 3 set that box down --
 4 A Uh-huh.
 5 Q -- the D-ring, of course, needs to be overlapping
 6 one of the sides of the box --
 7 A Yes.
 8 Q -- so you can handle it.
 9 A Yes.
 10 Q And whoever did it, overlapped it in an area that
 11 you consider to be a pinch point?
 12 A Yes. And blind spot.


                                   5
    Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 6 of 11




See Exhibit 2 at 167:7-169:12 (Flora Deposition). Moreover, GIS’s corporate

representative admits that if you took a picture of the vessel, it would have been a

big pinch point. See Exhibit 1 at 43:12-15 (Schexnayder Deposition) (…if you

would see a picture of a vessel that's loaded, the entire vessel is a pinch point.).

Therefore, regardless of the placement of the D-ring, it would have been in a GIS-

made pinch point.

      GIS’s objections to Plaintiff’s testimony regarding the placement of the D-

ring should be overruled on this basis alone.

   C. GIS’S OBJECTIONS AS TO SPECULATION, INCOMPLETE/IMPROPER
      HYPOTHETICAL, AND FOUNDATION HAVE BEEN WAIVED

      Pursuant to Rule 30(c)(2), “[a]n objection must be stated concisely in a

nonargumentative and nonsuggestive manner.” See Fed. R. Civ. P. 30(c)(2); REC

Marine Logistics, L.L.C. v. Richard, CV 19-11149, 2020 WL 1527766, at *5 (E.D.

La. Mar. 27, 2020), appeal dismissed, 829 Fed. Appx. 51 (5th Cir. 2020) and appeal

dismissed, 829 Fed. Appx. 51 (5th Cir. 2020). Objections to form or foundation

require a concise explanation. See FED. R. CIV. P. 30(C)(2); see also Henderson v. B

& B Precase & Pipe, LLC, 2014 WL 4063673 at *1 (M.D. Ga. Aug. 14, 2014); Sec.

Nat. Bank of Sioux City, Iowa v. Abbott Labs., 299 F.R.D. 595 (601-02) (N.D. Iowa

2014), rev’d on other grounds sub nom., Sec. Nat. Bank of Sioux City, IA v. Day,

800 F.3d938 (8th Cir. 2015); Fletcher v. Honeywell Int’l, Inc., 2017 WL 775852 at

*1 (S.D. Ohio Feb. 28, 2017).
                                          6
    Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 7 of 11




      GIS merely objected to “form” and did not specify its objection on the record.

See Exhibit 1 at 36:17-18; 40:22-23; 41:5-6 (Schexnaydre Deposition).             After

failing to specify its objections on the record, GIS appears to ask the Court to guess

what objection GIS could have made during the deposition of its corporate

representative. However, “[w]hen called upon to rule on an unspecified form

objection, a judge either must be clairvoyant or must guess as to the objection's basis.

Neither option is particularly realistic or satisfying. This is reason enough to require

a specific objection.” Sec. Nat. Bank of Sioux City, Iowa v. Abbott Labs., 299 F.R.D.

595, 603 (N.D. Iowa 2014), rev'd sub nom. Sec. Nat. Bank of Sioux City, IA v. Day,

800 F.3d 936 (8th Cir. 2015).

      For this reason alone, the Court should overrule GIS’s objections.

   D. GIS’S OBJECTIONS AS TO SPECULATION, INCOMPLETE/IMPROPER
      HYPOTHETICAL, AND FOUNDATION ARE BASELESS AND SHOULD BE
      OVERRULED

      i.     Page/Line 36:14-36:20

      GIS objects to the following testimony:

      14· · · ·Q.· ·Okay.· Because you know that down the road,
      15· someone is going to have to potentially work in that
      16· pinch point or confined space, right?
      17· · · · · · · · ·MR. DAVIS:· Objection, form.
      18· · · · · · · · ·MR. MECHE:· Same objection.
      19· · · ·Q.· ·Is that correct, sir?
      20· · · ·A.· ·Yes.· Somebody has to offload it, yes.




                                           7
    Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 8 of 11




See Exhibit 1 at 36:14-20 (Schexnaydre Deposition). GIS claims that this testimony

(which shows foreseeability) amounts to an incomplete/improper hypothetical and

calls for speculation. GIS’s objections lack merit.

      It is without question that Plaintiff had to work in a GIS-made pinch point.

GIS’s corporate representative admitted “…if you would see a picture of a vessel

that's loaded, the entire vessel is a pinch point.” Exhibit 1 at 43:12-15 (Schexnaydre

Deposition). There is nothing speculative or incomplete about GIS’s response to

this question—it is merely an admission that GIS knew Plaintiff would have to work

in a GIS-made pinch point when the Maggie A was later unloaded.

      GIS’s objections should be overruled on this basis alone.

      ii.    Page/Line 43:13-15

      The testimony here is not misleading, incomplete, or edited.               This

uncontroverted testimony was brought to the attention of the Court because it

demonstrates that GIS admitted to creating pinch points when loading the Maggie

A. GIS’s corporate representative testified that “…if you would see a picture of a

vessel that's loaded, the entire vessel is a pinch point.” Exhibit 1 at 43:12-15

(Schexnaydre Deposition). GIS admits that the entire deck of the Maggie A was a

pinch point. Moreover, while this admission certainly demonstrates the dangerous

capacity of a company that hires crane operators that can earn the nickname “Bone

Crusher” (and keep their jobs), it is not misleading, incomplete, or edited. Those are


                                          8
     Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 9 of 11




the words GIS’s corporate representative made under oath. See Exhibit 1 at 43:13-

15 (Schexnaydre Deposition).3

       GIS’s objections to this testimony are baseless and should be overruled.

       iii.    Page/Line 40:20-41:7

       GIS objects to the following testimony:

       20· · · · · · · · ·What I want to ask you is what makes
       21· working in them dangerous?
       22· · · · · · · · ·MR. DAVIS:· Objection, form.
       23· · · · · · · · ·MR. MECHE:· Objection, form.
       24· · · · · · · · ·THE WITNESS:· A pinch point is a pinch
       25· point.· It could be dangerous because you could be
       ·1· pinched between two items -- two objects.
       ·2· · · ·Q.· ·And, also, does it make it more difficult to
       ·3· get out of the way of something that's -- like a headache
       ·4· ball or a stinger that's coming down on a crane?
       ·5· · · · · · · · ·MR. DAVIS:· Objection, form.
       ·6· · · · · · · · ·MR. MECHE:· Same objection.
        7· · · · · · · · ·THE WITNESS:· Could be.

See Exhibit 1 at 40:20-41:7 (Schexnaydre Deposition).

3
  As GIS has accused Plaintiff of misleading the Court here and in its summary judgment reply,
Plaintiff notes that this admission by GIS’s corporate representative is sandwiched between
statements where he claims the captain, rigger, and deckhand decide where GIS loads vessels, only
to later admit GIS has the authority to countermand loading decisions made by the Captain, rigger,
and deckhand. See Exhibit 1 at 42:22-44:19; 46:2-5 (Q. And if GIS is told to load something,
unsafely, is GIS going to blindly follow that instruction and load a vessel, unsafely? A. No.); 46:7-
18 (“Q.·GIS does not want to do that. GIS wants to load things safely because they want to make
sure that people don't get hurt, right? A. Correct. Q. And if GIS thought that the way the materials
were being loaded on the MAGGIE A were unsafe, they had the authority to call off the operation,
with stop work authority, correct? A. We had the authority -- the stop work authority, and call for
a meeting, yes. Q. Okay. And that wasn't done here, right? A. Not to my knowledge.”)
(Schexnayder Deposition). Additionally, GIS’s admission that it turned the Maggie A into one
large pinch point follows admissions that GIS must load cargo onto vessels safely, that it should
not create pinch points when loading cargo, that creating pinch points is unsafe, and that it knew
Plaintiff would have to work in the pinch points GIS created. See Exhibit 1 at 34:18-21; 36:1-6,
10-20 (Schexnaydre Deposition).
                                                 9
       Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 10 of 11




          It cannot be disputed that the entire deck of the Maggie A was one big pinch

point. See supra. It is without question that GIS knew Plaintiff had to work in a

GIS-made pinch point when the Maggie A was unloaded. See supra. This objected-

to testimony shows that GIS also knew that it would be difficult for Plaintiff to avoid

a falling headache ball due to working in a GIS-made pinch point.

          GIS’s objections are baseless and should be overruled.

          iv.     Objections to Photos of Headache Balls

          These are demonstrative photos to aid the Court. Headache balls come in all

shapes and sizes. Counsel for Plaintiff believed the Court may want to know what

a headache ball looked like and provided demonstrative photos that contained within

the expert report of Captain John Pierce. See Exhibit 3 (Pierce Expert Report).

                                         a.      EXHIBITS4

          Exhibit 1              Schexnaydre Deposition

          Exhibit 2              Plaintiff’s Deposition

          Exhibit 3              Pierce Expert Report

                            b.      CONCLUSION AND PRAYER

          Plaintiff respectfully requests that the Court overrule GIS’s objections and for

all other relief Plaintiff is justly entitled.



4
    Plaintiff incorporates these exhibits into this Response.
                                                   10
   Case 4:19-cv-02328 Document 64 Filed on 07/12/21 in TXSD Page 11 of 11




                                              Respectfully submitted,

                                              MORROW & SHEPPARD LLP

                                              /s/ Daniel E. Sheppard
                                              John D. Sheppard
                                              State Bar No. 24051331
                                              Federal I.D. 635193
                                              Daniel E. Sheppard
                                              State Bar No. 24103929
                                              Federal I.D. 3120079
                                              msfiling@morrowsheppard.com
                                              dsheppard@morrowsheppard.com
                                              jsheppard@morrowsheppard.com
                                              5151 San Felipe Street
                                              Houston, Texas 77056
                                              Telephone: (713) 489-1206
                                              Facsimile: (713) 893-8370

                                              Attorneys for Plaintiff


                            CERTIFICATE OF SERVICE
I hereby certify that on July 12, 2021, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF filing system. Notice of this filing will be sent
to counsel for all parties by operation of the Court’s electronic filing system.
                                       /s/Daniel E. Sheppard
                                       Daniel E. Sheppard




                                         11
